NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD W. PETERS, AKA William                  No. 18-17334
Peters Richard,
                                                D.C. No. 3:15-cv-00493-RCJ-WGC
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

CHARLES RAYMOND, C/O; et al.,

                Defendants-Appellants,

and

MILLER, Sgt.; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                              Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Defendant Ira Brannon appeals from the district court’s order denying him


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
qualified immunity in plaintiff Richard W. Peters’s 42 U.S.C. § 1983 action

alleging deliberate indifference claims. We have jurisdiction over this

interlocutory appeal under 28 U.S.C. § 1291. Plumhoff v. Rickard, 572 U.S. 765,

771-73 (2014). We review de novo the district court’s summary judgment and

qualified immunity determinations. Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th

Cir. 2013). We affirm.

      The district court properly concluded that, resolving all factual disputes and

drawing all reasonable inferences in Peters’s favor, Brannon is not entitled to

qualified immunity because Peters’s right to be free from violence at the hands of

other inmates was clearly established, and a reasonable official would have known

that placing Peters back in the same cell after he was physically attacked by his

cellmate would violate the Eighth Amendment. See Mullenix v. Luna, 136 S. Ct.

305, 308 (2015) (per curiam) (discussing qualified immunity; explaining that a

clearly established right “is one that is sufficiently clear that every reasonable

official would have understood that what he is doing violates that right” and

existing precedent must have placed the constitutional question beyond debate).

      AFFIRMED.




                                           2                                     18-17334